DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 06 November 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. (PG Pub US 2020/0252234 A1) in view of Meng et al. (PG Pub US 2021/0036887 A1).
Regarding claims 1, 8, 15, Ramamoorthi discloses a system, a method, and one or more computer-readable non-transitory storage media. 
one or more processors; one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors (SDN controller), cause one or more components of the system to perform operations comprising: 
receiving, at a first data plane associated with a first site, initial packets of traffic to be transmitted to a second site (“Initially, spoke device 20A may communicate with spoke device 20C via hub device 18A and hub device 18B” [0083]); 
determining whether a direct tunnel is established between the first site and the second site, the active state indicating that a direct tunnel is established between the first site and the second site and the inactive state indicating that the direct tunnel is not established between the first site and the second site (“SDN controller 8 may receive measurements that indicate that a tunnel should be configured from spoke device 20A to spoke device 20C. In turn, SDN controller 8 may form a tunnel between spoke device 20A and spoke device 20C through underlay 24A, 24B, and 24C, as illustrated. Underlay 24A, 24B, and 24C may be hardware components that form network 2 that SDN controller 8 may utilize to create a direct tunnel (e.g., shortcut tunnel) that bypasses hub devices 18A and 18B” [0083], “There is always a default path available to forward the traffic between a pair of end-devices via use of a single or multiple hubs (e.g., even if there is not a direct tunnel between two devices 10, there is a path through respective hubs 6)” [0046]); and 
in response to determining that the direct tunnel is not established between the first site and the second site (“However, SDN controller 8 may receive measurements that indicate that a tunnel should be configured from spoke device 20A to spoke device 20C” [0083]), performing the steps of: 
determining that the initial packets of traffic satisfy a configured trigger for establishing the direct tunnel between the first site and the second site (“However, SDN controller 8 may receive measurements that indicate that a tunnel should be configured from spoke device 20A to spoke device 20C” [0083], “SDN controller 8 may collect information from paths 26A and 26B SDN controller 8 uses to determine whether the policy is satisfied to create a tunnel between device 20A and device 20C” [0084], “SDN controller 8, based on policy metrics, determines whether one or more hub devices 6 should be bypassed so that a direct tunnel (e.g., tunnels 16 in FIG. 1B and described in more detail below) between two spoke devices 10 is configured” [0019]); 
forwarding the initial packets of traffic to the second site via a backup path (“Initially, spoke device 20A may communicate with spoke device 20C via hub device 18A and hub device 18B” [0083], “two spoke devices 10 are initially configured to communicate through one or more of hub devices 6” [0019], “spoke devices 10 are initially spun up to communicate with other spoke devices 10 via hub devices 6, so that direct tunnels between all spoke devices 10 is not needed because it is enough to route traffic via hub devices 6” [0075]); 
establishing the direct tunnel between the first site and the second site (“In turn, SDN controller 8 may form a tunnel between spoke device 20A and spoke device 20C” [0083], “SDN controller 8 may facilitate later creating overlay tunnels between a site pair (e.g., pair of spoke devices 10) only if traffic is flowing between those sites and in some examples, only if (a certain type of)” [0075]); and 
forwarding subsequent packets of traffic from the first site to the second site via the established direct tunnel (“SDN controller 8 may provide for an on-demand path (e.g., SD-WAN secure path as one non-limiting example) between spoke devices when certain policy criteria are satisfied. Moreover, in some examples, SDN controller 8 may define the policy such that only certain types of data are transmitted and received on the new on-demand created path while other types are transmitted and received through the original path through hub devices 6” [0038]).
However, Ramamoorthi does not explicitly disclose based on a state of the second site, the state comprising either an active state or an inactive state.
Nevertheless, Meng discloses “A period of tunnel inactivity 203 may be determined based on the elapsed time since routing of the last incoming or outgoing network packet through the dynamic tunnel 116” [0030], “the spoke dynamic tunnel manager 120 determines that the period of tunnel inactivity 203 of 31 minutes and 23 seconds exceeds the dynamic tunnel timeout period of 30 minutes indicated by the dynamic tunnel configuration 218. The spoke dynamic tunnel manager 120 terminates the dynamic tunnel 116 by terminating the VPN connection between the spokes 105, 106” [0031], “an activity flag which is set based on whether a dynamic tunnel to the destination spoke route next hop is currently active (e.g., TUNNEL ACTIVE or TUNNEL INACTIVE) [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine based on a state of the second site, the state comprising either an active state or an inactive state because “By monitoring traffic exchanged between two spokes, VPN tunnels can be terminated after observing a period of tunnel inactivity. Dynamic teardown of tunnels based on inactivity timeout reduces overhead caused by consistent maintenance of VPN tunnels between spokes which exchange data infrequently” [0013].
Regarding claims 5, 12, 19, Ramamoorthi, Meng discloses everything claimed as applied above. In addition, Ramamoorthi discloses the configured trigger for establishing the direct tunnel comprises: a packet trigger; an application-based trigger; or a flow-duration trigger (“SDN controller 8 may facilitate later creating overlay tunnels between a site pair (e.g., pair of spoke devices 10) only if traffic is flowing between those sites and in some examples, only if (a certain type of)” [0075], “SDN controller 8 may be configured to monitor traffic between spoke devices 10 and determine whether a policy metric is satisfied (e.g., by comparing traffic information such as amount of traffic, type of traffic, sender of traffic, receiver of traffic, and the like to policy metrics)” [0066]).
Regarding claims 6, 13, Ramamoorthi, Meng discloses everything claimed as applied above. In addition, Ramamoorthi discloses the direct tunnel is established on demand (“SDN controller 8 may provide for an on-demand path (e.g., SD-WAN secure path as one non-limiting example) between spoke devices when certain policy criteria are satisfied” [0038]).
Regarding claims 7, 14, 20, Ramamoorthi, Meng discloses everything claimed as applied above. In addition, Ramamoorthi discloses establishing the direct tunnel on demand allows for network scalability and circumvention of a full-mesh deployment (“the full-mesh of tunnels are not needed a-priori and SDN controller 8 can create the tunnels (e.g., paths) dynamically on demand (e.g., only when the characteristics of traffic warrant a direct tunnel between a pair of end-points such as spoke devices 10)” [0046]).
Allowable Subject Matter
Claims 2-4, 9-11, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	06/10/2022